     Case 2:19-cv-06558-AB-JPR Document 60 Filed 01/19/21 Page 1 of 2 Page ID #:466



                                                                            JS-6
1
2
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT

10                          CENTRAL DISTRICT OF CALIFORNIA
11
12       JIAN WANG and DONGCHEN LI,               Case No. LACV 19-6558-AB (JPRx)

13            Plaintiffs,
14            v.                                  -UDGMENT
15
         PETER T. GAYNOR, 1
16       Acting Secretary of Homeland
         Security, et al.,
17
18            Defendants.
19
20           On January 7, 2021, the Court ordered that Defendants’ Motion to Dismiss,
21
     Dkt. 40, be granted under Federal Rule of Civil Procedure 12(b)(1), for lack of
22
23   subject matter jurisdiction. The Court dismissed Plaintiffs’ First Amended
24   Complaint, Dkt. 36, without prejudice and ordered that because the jurisdictional
25
26
27
     1
28    Under Fed. R. Civ. P. 25(d), Acting Secretary Gaynor is automatically substituted
     for his predecessor.

                                              1
Case 2:19-cv-06558-AB-JPR Document 60 Filed 01/19/21 Page 2 of 2 Page ID #:467
